

Exhibit 10.1
AMENDMENT NO. 1 TO THE BLACKHAWK NETWORK HOLDINGS, INC. DEFERRED COMPENSATION
PLAN
The Blackhawk Network Holdings, Inc. Deferred Compensation Plan (the “Plan”) is
hereby amended by this Amendment No. 1 effective as of December 15, 2017 as
follows:
1.
Section 3.1. Section 3.1 of the Plan is hereby amended to include the following
section (c):

“Notwithstanding anything herein to the contrary, no amounts may be deferred to
the Plan, from Compensation, after December 15, 2017 (the “Termination Date”).”
2.
Section 3.5. Section 3.5 of the Plan is hereby amended to include the following
sentence at the end thereof:

“Notwithstanding anything herein to the contrary, no Employer Contributions will
be credited to the Participants’ Deferral Accounts after the Termination Date.”
3.
Section 3.7(b). Section 3.7(b) of the Plan is hereby amended to include the
following sentence at the end thereof:

“Notwithstanding anything herein to the contrary, no earnings or losses will be
credited to the benefits hereunder after the Valuation Date coincident with or
immediately preceding December 17, 2018 (the “Liquidation Date”).”
4.
Section 6.1. Section 6.1 of the Plan is hereby amended to include the following
sentence at the end thereof:

“The Plan is irrevocably terminated effective as of the Termination Date, will
be administered pursuant to the Plan terms (as may be amended from time to time)
from the Termination Date until the Liquidation Date, and will be liquidated
entirely by lump sum distributions of all then outstanding Account Balances on
the Liquidation Date. Notwithstanding anything herein to the contrary, the
balance of the Participants’ Account Balance as of the close of trading on the
date immediately preceding the Liquidation Date will be distributed in a lump
sum to the Participants (or properly designated Beneficiaries) on the
Liquidation Date or as soon as practicable thereafter, but in no event later
than the second anniversary of the Termination Date.”
***********************************




